Citation Nr: 0820895	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  03-29 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  In October 2004 and 
February 2008, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 

The veteran was afforded a hearing before a Veterans Law 
Judge (VLJ), sitting at the RO in April 2004.  Thereafter, 
the VLJ who presided over that hearing left the Board, and 
the veteran was offered another hearing before a currently 
sitting VLJ.  A second hearing was held in May 2008 before 
the undersigned Acting VLJ, via videoconference.  Transcripts 
of these hearings are associated with the claims file.

The Board observes that the veteran has been diagnosed with 
post-traumatic stress disorder (PTSD) in some of his VA 
treatment records and has reported a stressor of personal 
assault during service.  Although the December 2005 VA 
examiner indicated that the veteran did not meet the criteria 
for a diagnosis of PTSD, to some extent this opinion was 
based on the lack of a verified stressor.  No efforts were 
made to develop a claim for service connection for PTSD, to 
include obtaining details of stressors from the veteran or 
attempting verification of claimed stressors.  As the 
development of a service connection claim for PTSD is 
distinct from the development of a service connection claim 
for other psychiatric disorders, the lack of development of 
the record as to PTSD does not prohibit adjudication of the 
instant claim of entitlement to service connection for an 
acquired psychiatric disorder.  However, the Board does REFER 
the claim for service connection for PTSD to the RO for 
appropriate action.  




FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. An acquired psychiatric disorder was not present in 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must also be 
provided before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claims for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the veteran was provided with a VCAA notification 
letter in October 2002, prior to the initial unfavorable AOJ 
decision issued in December 2002.  An additional VCAA letter 
was sent in November 2004.  
 
In reviewing the claims file, the Board observes that the 
VCAA notices issued in October 2002 and November 2004 
informed the veteran of the type of evidence necessary to 
establish service connection, how VA would assist him in 
developing his claim, and his and VA's obligations in 
providing such evidence for consideration.  Only the November 
2004 letter requested that he send any evidence in his 
possession to VA.  However, the Board notes that, for all 
claims pending before VA as of May 30, 2008, VCAA notice need 
not explicitly request that the veteran send VA any evidence 
in his or her possession that pertains to the claim.  73 Fed. 
Reg. at 23353.  Consequently, the Board finds that the 
veteran received a fully VCAA-compliant notice prior to the 
initial adjudication of his claim, and there is no prejudice 
to him in the Board proceeding with its decision. 

The Court of Appeals for Veterans Claims' (Court) decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), is also relevant to the instant claim.  
Under Dingess/Hartman, VCAA notice requirements apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  Here, no communication from 
the AOJ to the veteran advised him of the evidence necessary 
to substantiate a disability rating and effective date for 
that rating.  Nevertheless, the Board finds no prejudice in 
the lack of notice on these two elements.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board herein 
concludes that the preponderance of the evidence is against 
the veteran's service connection claim, all questions as to 
the assignment of a disability rating and effective date are 
rendered moot.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, and the report of a December 
2004 VA examination were reviewed by both the RO and the 
Board in connection with adjudication of his claim.  

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

The Board observes that the veteran has been in receipt of 
disability benefits from the Social Security Administration 
(SSA) since 1989.  The records relevant to the veteran's 
application for these benefits are not associated with the 
claims file.  The Board acknowledges the holdings of Tetro v. 
Gober, 14 Vet. App. 110 (2000) and other cases, which provide 
that VA has a duty to request information and pertinent 
records from other Federal agencies when it has knowledge of 
their existence.  However, the record reflects that the 
veteran is in receipt of these benefits as a result of a 
brain stem injury that he sustained in a welding accident in 
1989.  Additionally, in the October 2002 and November 2004 
VCAA letters, the veteran was advised of VA's 
responsibilities in obtaining evidence from other federal 
agencies, to include SSA, and asked to identify any evidence 
VA should obtain on his behalf.  The veteran has not 
identified the records held by SSA as being relevant to his 
claim or requested that VA obtain them.  The only relevant 
records he has identified are his VA treatment records, which 
are part of the record.  Thus, as the Board holds the belief 
that the duty to assist a veteran by obtaining records to 
support his claim still rests upon the veteran having 
identified them as relevant or requesting that VA obtain such 
records, the Board finds that a remand to obtain these 
records is not necessary.  Based on the above analysis, the 
Board determines that VA has fulfilled its duty to assist in 
obtaining outstanding records identified by the veteran.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The veteran contends that his acquired psychiatric disorder 
began during service, and that such disorder was the basis 
for his discharge.  Consequently, he contends that service 
connection for an acquired psychiatric disorder is warranted.  

The veteran's service treatment records indicate that the 
veteran underwent a psychiatric evaluation in February 1965, 
and the report of that evaluation reflects that the veteran 
had some difficulty handling his anxiety.  A neurology 
consultation report from February 1965 indicates that the 
veteran reported a history of convulsions, beginning at age 
10.  In July 1965, the veteran was treated for suspected 
generalized convulsive disorder of grand mal epilepsy type, 
not proven.  After the February 1965 record mentioned above, 
there is no further complaint, treatment, or diagnosis with 
regard to an acquired psychiatric disorder in service.  The 
veteran has argued that he was discharged due to his 
psychiatric disorder; however, his service treatment records 
suggest that the veteran's discharge was due to his apparent 
convulsive disorder, as opposed to a psychiatric disorder.  
Further, at an October 1975 VA examination, the veteran 
indicated that his seizures were the reason for his discharge 
after only 10 months in service.  Therefore, the Board finds 
that the veteran was not diagnosed with an acquired 
psychiatric disorder while in service. 

Post-service records demonstrate diagnoses of numerous 
acquired psychiatric disorders.  Specifically, VA treatment 
records dated from July 1998 to August 2005 repeatedly reveal 
diagnoses of recurrent depressive disorder, not otherwise 
specified (NOS) and anxiety disorder, NOS, as well as 
references to PTSD.  At the December 2004 VA examination, the 
examiner diagnosed mood disorder, secondary to chronic 
medical conditions. Accordingly, the Board concludes that the 
veteran has a current diagnosis of an acquired psychiatric 
disorder.  

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for an 
acquired psychiatric disorder.  In this regard, the Board 
notes that, while the veteran has current diagnoses of an 
acquired psychiatric disorder, the record shows no diagnosis 
of such disorder in service or for many years thereafter.  
The lapse in time between service and the first complaints 
and diagnoses weighs against the veteran's claim.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).

Further, the Board notes that VA treatment records dated in 
March 1999 and March 2002 reveal that the veteran stated that 
he had suffered from depression since his 1989 welding 
injury, which other records reveal resulted in a brain stem 
injury, loss off vision in his left eye, loss of motor 
control, and memory problems, and ultimately, his inability 
to work.  Additionally, the December 2004 VA examiner 
specifically opined that the veteran meets the criteria for 
mood disorder, secondary to a brainstem injury, chronic, 
severe.

Therefore, there is no competent medical evidence relating 
the veteran's acquired psychiatric disorder to his active 
duty military service.  Rather, as detailed in the preceding 
paragraph, the competent medical evidence indicates that the 
current psychiatric disorder is the result of post-service 
injury(ies).  The Board has considered the veteran's own 
statements regarding his claimed in-service etiology of his 
acquired psychiatric disorder.  Laypersons are competent to 
speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Absent competent evidence of a causal 
nexus between the veteran's acquired psychiatric disorder and 
service, service connection for the disorder is not 
warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  Therefore, 
his claim must be denied.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.




____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


